USCA4 Appeal: 22-6660      Doc: 8        Filed: 11/23/2022     Pg: 1 of 2




                                            UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                                No. 22-6660


        BRIAN KEITH AUSTIN,

                            Petitioner - Appellant,

                     v.

        WARDEN GAIL WATTS; STATES ATTORNEY BEVERLY SMITH,

                            Respondents - Appellees.



        Appeal from the United States District Court for the District of Maryland, at Baltimore.
        Deborah Lynn Boardman, District Judge. (1:22-cv-00742-DLB)


        Submitted: November 17, 2022                                Decided: November 23, 2022


        Before KING, QUATTLEBAUM, and RUSHING, Circuit Judges.


        Dismissed by unpublished per curiam opinion.


        Brian Keith Austin, Appellant Pro Se.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 22-6660       Doc: 8         Filed: 11/23/2022      Pg: 2 of 2




        PER CURIAM:

               Brian Keith Austin, a state pretrial detainee, seeks to appeal the district court’s order

        dismissing without prejudice his 28 U.S.C. § 2241 petition. The order is not appealable

        unless a circuit justice or judge issues a certificate of appealability.            28 U.S.C.

        § 2253(c)(1)(A). A certificate of appealability will not issue absent “a substantial showing

        of the denial of a constitutional right.” 28 U.S.C. § 2253(c)(2). When the district court

        denies relief on the merits, a prisoner satisfies this standard by demonstrating that

        reasonable jurists could find the district court’s assessment of the constitutional claims

        debatable or wrong. See Buck v. Davis, 137 S. Ct. 759, 773-74 (2017). When the district

        court denies relief on procedural grounds, the prisoner must demonstrate both that the

        dispositive procedural ruling is debatable and that the petition states a debatable claim of

        the denial of a constitutional right. Gonzalez v. Thaler, 565 U.S. 134, 140-41 (2012) (citing

        Slack v. McDaniel, 529 U.S. 473, 484 (2000)).

               Limiting our review of the record to the issues raised in Austin’s informal brief, we

        conclude that Austin has not made the requisite showing. See 4th Cir. R. 34(b); Jackson v.

        Lightsey, 775 F.3d 170, 177 (4th Cir. 2014) (“The informal brief is an important document;

        under Fourth Circuit rules, our review is limited to issues preserved in that brief.”).

        Accordingly, we deny a certificate of appealability and dismiss the appeal. We dispense

        with oral argument because the facts and legal contentions are adequately presented in the

        materials before this court and argument would not aid the decisional process.

                                                                                          DISMISSED



                                                       2